EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
May 14, 2010 (the “Effective Date”) by and among Kensington Leasing, Ltd., a
Nevada corporation (“Kensington”), and Allianex Corp., a Nevada corporation and
a wholly owned subsidiary of Kensington (the “Buyer,” and together with
Kensington, the “Buyer Parties”), on the one hand, and Allianex, LLC, a
California limited liability company (“Seller”), and Ken Rotman (the “Equity
Holder”), on the other, with reference to the following facts:

A.

Seller is in the business of producing, marketing and distributing a line of
technology support and security services for electronic devices that are
contracted and paid for through prepaid cards distributed through retail,
non-online sales (the “Seller Prepaid Card Business”).  

B.

On the terms and subject to the conditions of this Agreement, Seller desires to
sell and the Buyer Parties desire that Buyer purchase substantially all of
Seller’s assets and the goodwill associated therewith.

C.

For purposes of this Agreement, capitalized terms used and not otherwise
expressly defined herein shall have the respective meanings specified or
referred to in Appendix I attached hereto.

NOW THEREFORE, with reference to the facts set forth in the Recitals and in
consideration of the mutual covenants, conditions, representations and
warranties hereinafter set forth, the parties agree as follows:

1.

Purchase and Sale of Acquired Assets

1.1

On the terms and subject to the conditions set forth in this Agreement, Seller
agrees to sell, convey, assign, transfer and deliver to Buyer, and Buyer agrees
to purchase from Seller, at the Closing Date, all of Seller’s right, title and
interest in and to all of its assets other than the Retained Assets (the
“Acquired Assets”), free and clear of all Encumbrances, including without
limitation the following:

(a)

Any and all Contracts (the “Assumed Contracts”), other than the Contracts listed
as Retained Assets, including but not limited to those Contracts listed on
Schedule 1.1(a) of the Seller Disclosure Schedule;

(b)

Any and all Acquired Intellectual Property, including but not limited to the
Intellectual Property listed on Schedule 1.1(b) of the Seller Disclosure
Schedule;

(c)

After repaying the Bridge Advance (excluding the Forgiven Bridge Amount), any
and all of Seller’s cash on hand or in Seller’s Bank Accounts, including but not
limited to the Bank Accounts listed on Schedule 1.1(c) (the “Transferred Cash”);

(d)

All Accounts Receivable of Seller, including but not limited to those listed in
the Closing Asset Schedule;

(e)

The leasehold interests in real property, buildings and improvements thereon,
and easements, rights of way and other rights appurtenant thereto;

(f)

All Inventory and Inventories of work-in-progress, active job orders, and other
accessories thereto, of Seller including but not limited to the Inventory
identified on the Closing Asset Schedule;

(g)

Any and all furniture, fixtures, equipment, machinery, office and other
supplies, computer equipment, and other tangible personal property of Seller
(“Tangible Assets”), other than such tangible personal property identified as
Retained Assets;

(h)

The Seller’s current and prospective client list and client data;

(i)

All Software, including but not limited to the Software listed on Schedule
1.1(i) of the Seller Disclosure Schedule;

(j)

All books and records used or held for use of the Seller Prepaid Card Business
or otherwise relating to the Seller Prepaid Card Business;

(k)

The name “Allianex” and all derivatives and derivations thereof used by Seller;

(l)

All goodwill and going concern value of Seller; and

(m)

All other assets owned by Seller, other than the Retained Assets, whether or not
such assets are included in the Seller Disclosure Schedule.

1.2

Anything in Section 1.1 to the contrary notwithstanding, the following assets,
properties and rights shall not be Acquired Assets (the “Retained Assets”):

(a)

The minute books, Charter Documents, stock transfer books and records, and
corporate seal of Seller;

(b)

Payments made and to be made to Seller pursuant to this Agreement and other
rights of Seller hereunder;

(c)

That certain Memorandum of Understanding, dated August 3, 2009, between AdMax
Media, Inc. and Seller;

(d)

Any Contracts between Seller and any of its officers, managers, directors, or
members, or between Seller and Equity Holder;

(e)

Any employment or compensatory agreements of Seller;

(f)

Any Contracts rejected by Buyer pursuant to Section 1.5; and

(g)

Any tangible personal property listed on Schedule 1.2(f) of the Seller
Disclosure Schedule; provided however that Seller agrees to permit the Buyer
Parties access and use of such tangible personal property to the extent that
such access may be reasonably required by the Buyer Parties in connection with
the continuing operation of the business associated with the Acquired Assets.

1.3

Effective on the Closing Date, Seller hereby constitutes and appoints Buyer, its
successors and assigns, the true and lawful attorney of Seller with full power
of substitution, in Seller’s name and stead, but on behalf and for the benefit
of Buyer, its successors and assigns: (i) to collect, demand and receive any and
all of the Acquired Assets transferred hereunder and to give receipts and
releases for and in respect of the same; (ii) to institute and prosecute in
Seller’s name, or otherwise, and at Buyer's costs and expense, for the benefit
of Buyer, any and all Proceedings; and (iii) to take any and all other
reasonable action designed to vest more fully in Buyer the Acquired Assets in
order to provide for Buyer the benefit, use, enjoyment and possession of the
Acquired Assets.  Seller acknowledges that the foregoing powers are coupled with
an interest and shall be irrevocable by it or upon its subsequent dissolution or
in any manner or for any reason.  Buyer shall be entitled to retain for its own
account any amounts collected pursuant to the foregoing powers, including any
amounts payable as interest with respect thereto.

1.4

After the Closing, Seller shall promptly transfer or deliver to Buyer or its
designee any cash or other property that Seller may receive in respect of any
deposit, prepaid expense, claim, Proceedings, Accounts Receivable, Contract,
sales order, or purchase order, of any character, or any other item constituting
a part of the Acquired Assets.  After the Closing Date, Seller shall permit
Buyer to endorse with the name of Seller for deposit in Buyer’s account any
checks or drafts received in payment thereof.  After the Closing Date, Seller
hereby agrees to cooperate with Buyer to notify any and all account debtors,
suppliers, distributors, or other Persons related to the Seller Prepaid Card
Business regarding the transfer of the Seller Prepaid Card Business to Buyer. If
Seller or the Equity Holder is contacted by any actual or potential customers of
Buyer, Seller and/or the Equity Holder shall refer any and all such customers to
Buyer; provided, however, that neither Seller nor the Equity Holder shall have
any liability to Buyer solely by reason of any reasonable delay in referring
such customer to Buyer and neither the delay nor failure of Seller or the Equity
Holder to refer any such customer shall in itself constitute a violation of any
of their obligations under Section 13 of this Agreement.

1.5

If after the Closing Date, Seller or Buyer identifies any right, title or
interest in or to any asset that such Party believes should be an Acquired
Asset, such Party shall notify the other Parties hereto and the Parties shall
determine whether to include such asset as an Acquired Asset.  If such asset
would have been an Acquired Asset as of the date hereof or at the Closing Date,
Seller shall promptly transfer and assign such right, title and interest to
Buyer for no further consideration; provided, however, that Buyer shall retain
the right in its sole discretion to reject the transfer of any such asset, in
which case it shall be deemed a Retained Asset.  For the avoidance of doubt,
Buyer shall not be required to accept any additional asset and, if Buyer accepts
such asset, to assume the obligations associated with such asset other than
obligations arising after the Closing.  

1.6

Buyer shall not assume, become responsible for, or incur, any Liability of
Seller of any nature whatsoever, whether arising before or after the Closing
Date, other than the following obligations of Seller (the “Assumed
Obligations”):

(a)

Any and all of Seller’s obligations arising after the Closing Date under the
Assumed Contracts; and

(b)

The Accounts Payable set forth on the Closing Asset Schedule.

1.7

For avoidance of doubt, the Assumed Obligations shall not include, without
limitation, the following:

(a)

Any compensation or benefit expenses of Seller; and

(b)

Any Tax liability of Seller.

1.8

Seller shall be liable for the payment of any and all sales and use Taxes
arising out of the transfer of the Acquired Assets.

2.

Purchase Price

2.1

As consideration for the sale, conveyance, assignment, transfer and delivery of
the Acquired Assets, the Buyer Parties agree to the following purchase price
(the “Purchase Price”):

(a)

At Closing, Buyer shall pay to Seller cash in an amount equal to $75,000 (the
“Closing Cash Payment”);

(b)

At Closing, Kensington shall issue to Seller 575,000 shares of Common Stock (the
“Closing Shares”);

(c)

At Closing, Buyer shall forgive the Forgiven Bridge Amount;

(d)

The Buyer Parties shall pay to Seller the Earn-Out Payments as provided in
Section 2.2 hereof.

2.2

Subject to the terms and conditions of this Section 2.2, as additional
consideration for the Acquired Assets, Seller shall be entitled to receive from
Buyer, and Buyer shall be required to pay to Seller, the following additional
consideration.  

(a)

For each fiscal quarter (each an “Earn-Out Quarter”), starting with the quarter
ending September 30, 2010 and ending with the quarter ending June 30, 2013 (the
“Earn-Out Period”), the Buyer Parties shall pay to Seller an amount (each
payment, an “Earn-Out Payment”) equal to (i) 25% of the Subject EBITDA from the
first day of the Earn-Out Period through the end of such fiscal quarter, less
(ii) the aggregate amount of Earn-Out Payments prior to such date.  

(b)

The “Subject EBITDA” shall be: (i) for all Earn-Out Quarters prior to the time
(if ever) that Kensington commences or acquires another business and shall have
incurred more than an $100,000 of expenses in connection with the acquisition,
start-up and operation of such business, the consolidated EBITDA of Kensington
and Buyer; (ii) for all Earn-Out Quarters including and following the Earn-Out
Quarter in which Kensington acquires or commences another business (either
directly or through another subsidiary), and shall have incurred in excess of
$100,000 of expenses in connection with the acquisition, start-up and operation
of such other business, and for so long as Kensington directly or indirectly
operates one or more other businesses, the EBITDA of Buyer adjusted to include,
as expenses, an allocation of the general and administrative costs and expenses
of Kensington (e.g., salaries and benefits, rents, insurance, SEC filing fees,
auditing and legal expenses, etc.), financing costs (e.g., bank or other debt
financing) and other enterprise costs of Kensington.  Such expenses shall be
allocated among Buyer and the other businesses of Kensington in the same manner
they are allocated for financial reporting purposes or, if not so allocated, in
a fair and reasonable manner.  In addition; if financing costs are specifically
for Buyer or another Kensington business (including the acquisition of such
business), such financing costs shall be allocated only to such business.

(c)

For avoidance of doubt, in the event that the actual payment by the Buyer
Parties to Seller for a particular Earn-Out Quarter is less than the Earn-Out
Payment calculated above for a particular Earn-Out Quarter (e.g. because of a
setoff to indemnification claims under Section 15 of this Agreement or
otherwise), the amount of the Earn-Out Payment for such Earn-Out Quarter shall
not be deemed to be reduced for purposes of calculating Earn-Out Payments for
future Earn-Out Quarters.

(d)

Buyer shall pay the Earn-Out Payment for each Earn-Out Quarter no later than
five Business Days following the earlier of (i) the date on which Kensington
files its quarterly or annual report with the SEC which contains the financial
statements for the fiscal quarter to which such Earn-Out Payment relates, or
(ii) the date which is 60 days after the end of the fiscal quarter (other than
the last fiscal quarter of the fiscal year) or 120 days after the end of the
fiscal year, as applicable.  Notwithstanding the foregoing, Seller and the
Equity Holder shall reasonably cooperate with Buyer Parties if Kensington is
unable to file its quarterly or annual report with the SEC that contains the
financial statements for the fiscal quarter within the periods set forth in
clause (ii) of the preceding sentence.

(e)

Each Earn-Out Payment shall be payable 25% in cash and 75% in shares of Common
Stock (the “Earn-Out Shares”).  The number of Earn-Out Shares shall equal the
amount of the Earn-Out Payment issuable in Earn-Out Shares, divided by the
greater of (i) the Floor Value and (ii) the lesser of (x) the Fair Market Value
of the Common Stock on the last trading day of the quarter for which the
Earn-Out Payment relates and (y) the Ceiling Value; provided, however, that (i)
if the Fair Market Value of the Common Stock is less than the Floor Value, Buyer
shall notify Seller in writing, and Seller may elect to receive that portion of
the Earn-Out Payment in cash rather than Earn-Out Shares by written notice to
Buyer within three Business Days from receipt of Buyer’s notice, and (ii) if the
Fair Market Value of the Common Stock is greater than the Ceiling Value, Buyer
shall notify Seller in writing, and Buyer may elect to pay that portion of the
Earn-Out Payment in cash rather than Earn-Out Shares by indicating such election
in the written notice provided to Seller.  Notwithstanding anything in this
Section to the contrary, if the issuance of the Earn-Out Shares would violate
any applicable Legal Requirement, Buyer, in its discretion, may either (i) make
the payment in cash rather than Earn-Out Shares or (ii) promptly take action to
avoid or remove the violation of any applicable Legal Requirement and defer the
issuance of the Earn-Out Shares until the completion of such action; provided,
however, that Kensington and Buyer shall use their commercially reasonable
efforts to complete such action promptly.  The Buyer Parties covenant to use
their commercially reasonable efforts to ensure that the issuance of the
Earn-Out Shares will not violate any applicable Legal Requirement.

(f)

If following the calculation of the Earn-Out Payment for any Earn-Out Quarter,
the Buyer Parties make an adjustment or adjustments to their financial
statements that would change the Subject EBITDA for such Earn-Out Quarter (i.e.
audit adjustments during the course of the annual audit, responding to comments
by the SEC, etc.), the Earn-Out Payments shall be recalculated accordingly, and
shall be reflected in the next succeeding Earn-Out Payment or, if no further
Earn-Out Payments are to be made, the Buyer shall pay Seller, or the Seller
shall repay Buyer, as appropriate, the difference in the same manner as all
Earn-Out Payments (25% cash and 75% Earn-Out Shares).  Notwithstanding the
foregoing, no adjustment shall be made for any adjustments made after the
finalization of the audit of the Buyer Parties financial statements covering
final quarter(s) of the Earn-Out Period.

(g)

If the number of Earn-Out Shares to be issued exceeds the amount of authorized
and unissued Common Stock, at the option of Seller, either (i) any amount of
Earn-Out Payment payable in Earn-Out Shares in excess of the number of shares of
Common Stock available for issuance shall be payable in cash, or (ii) Kensington
shall promptly take such action as may be reasonably necessary to increase the
amount of authorized and unissued Common Stock so as to permit the issuance of
the Earn-Out Shares.

(h)

The Buyer Parties agree that during the Earn-Out Period, without the prior
written consent of Seller, Buyer will not engage in or acquire any business
other than the Prepaid Card Business.

(i)

In the event of a Sale of Buyer prior to the end of the Earn-Out Period: (i) the
Earn-Out shall terminate; (ii) if the Sale of Buyer is the sale of the capital
stock of Buyer by Kensington, an amount equal to 25% of the difference between
the proceeds of the sale realized by Kensington less the book value of such
capital stock of Buyer, as reflected on Kensington’s non-consolidated balance
sheet, shall be deemed income in computing the Subject EBITDA for the Earn-Out
Quarter in which the Sale of Buyer occurs; and (iii) if the Sale of Buyer is the
sale by Buyer of all or substantially all of its assets, the gain on sale shall
be included in the Subject EBITDA for the Earn-Out Quarter in which the Sale of
Buyer occurs.  The “Sale of Buyer” shall mean either the sale by Kensington of
all of the capital stock of Buyer, either directly or through a merger or other
reorganization, or sale by Buyer of all or substantially all of its assets.  

2.3

Buyer and Seller shall allocate the Purchase Price among the Acquired Assets in
accordance with their fair market values in the order required by Section 1060
of the Code and the Treasury regulations promulgated thereunder and each shall
(a) timely file all forms and tax returns required to be filed in connection
with such allocation, and (b) prepare and file tax returns on a basis consistent
with such allocation.  

3.

Closing

3.1

The closing (the “Closing”) of the purchase and sale of the Acquired Assets
shall take place at 1801 Century Park East, Suite 1600, Los Angeles, CA 90067,
or such other place and on such date on or before May 18, 2010 as the parties
may agree upon in writing (such time of closing, the “Closing Date”).

3.2

All proceedings to be taken and all documents to be executed and delivered by
Seller and the Equity Holder in connection with the consummation of the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to the Buyer Parties and their counsel.  All proceedings to be taken
and all documents to be executed and delivered by the Buyer Parties in
connection with the consummation of the transactions contemplated hereby shall
be reasonably satisfactory in form and substance to Seller and its counsel.  All
proceedings to be taken and all documents to be executed and delivered by all
Parties at the Closing shall be deemed to have been taken, executed and
delivered simultaneously, and no proceedings shall be deemed to have been taken
nor any documents executed or delivered until all have been taken, executed and
delivered.

4.

Representations and Warranties of Seller

Except as set forth in the Seller Disclosure Schedule, Seller and the Equity
Holder hereby represent and warrant to Buyer on a joint and several basis that:

4.1

Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of California.  Seller has the requisite power and
authority to own and operate its assets, properties, and business and to carry
on its business as now conducted.

4.2

Seller has the requisite power and authority to execute and deliver this
Agreement and any other agreements contemplated hereby to which it is a party
and to perform any obligations hereunder and thereunder.  This Agreement and any
other agreements contemplated hereby to which Seller is a party have been duly
executed and delivered by Seller and, assuming due execution and delivery hereof
and thereof by the Buyer Parties, constitute the valid, binding and enforceable
obligations of Seller, enforceable against Seller in accordance with their
terms.

4.3

Seller is the sole and exclusive owner of, and has good and marketable title to,
all the Acquired Assets and the Acquired Assets are free and clear from any
Encumbrances.  Each tangible item of the Acquired Assets is in good operating
condition and repair, reasonable wear and tear excepted, usable in the ordinary
course of business, adequate for the uses to which it is being put, and is not,
in any material respect, in violation of any applicable Legal Requirement.
 Seller has not agreed to Transfer any of the Acquired Assets to any other
Person, other than the sale of inventory in the ordinary course of business.
 The Acquired Assets include all the operating assets, together with the
goodwill, associated with the Prepaid Card Business of the Seller. The Seller
Prepaid Card Business is the only business conducted by Seller.  Schedule 4.3 to
the Seller Disclosure Schedule sets forth a list of all of Seller’s Inventory as
of April 30, 2010.  

4.4

All of the Equity Interests of Seller are owned by the Equity Holder.  Seller
does not own of record or beneficially any Equity Interests of any Person.

4.5

Neither the execution and delivery of this Agreement nor the performance of
Seller’s obligations contemplated hereby will (a) violate the Charter Documents
of Seller, (b) violate or conflict with any Order or applicable Legal
Requirement of any Governmental Body having jurisdiction over Seller or its
assets or properties, (c) result in the acceleration of obligations, breach or
termination of, or constitute a default under, any Contract to which Seller is
subject, or (d) result in the creation of any Encumbrance upon any of the
Acquired Assets.  Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby requires Seller to obtain
any Consent from any Governmental Body or under any Contract to which Seller is
subject.  

4.6

Seller is, and after giving effect to the transactions contemplated hereby, will
be, solvent, and the value of its assets, at a fair valuation, is, and after
giving effect to the transactions contemplated hereby, will be, greater than all
of its debts.  Seller has not at any time (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by any creditor, (c) suffered the
appointment of a receiver to take possession of all or any portion of its
assets, (d) suffered the attachment or judicial seizure of all or any portion of
its assets, (e) admitted in writing its inability to pay its debts as they come
due or (f) made an offer of settlement, extension or composition to its
creditors generally.

4.7

Seller does not own or lease any real property.  

4.8

Neither Equity Holder nor any of his Affiliates (a) has any direct or indirect
ownership interest in any supplier, customer, lessor, sublessor, or other Person
that does business with Seller or (b) has any direct or indirect ownership
interest in the Acquired Assets (other than solely by reason of such Person’s
ownership of Equity Interests of Seller).  

4.9

Seller is in material compliance with all applicable Legal Requirements.  There
is no Proceeding pending, or to the Knowledge of Seller threatened, involving
Seller or any of its assets or any of its directors, officers, managers or
employees in their capacities as such.

4.10

Seller has filed, on a timely basis, all Tax Returns and all required reports
and estimates for all years and periods for which such Tax Returns, reports and
estimates were due, and all such Tax Returns, reports and estimates were
prepared in the manner required by applicable law.  Each such Tax Return and/or
report properly reflected, and did not understate, the income, the taxable
income, and the liability for Taxes and transfer Taxes of Seller in the relevant
taxation period covered by the Tax Return or report.  Seller has paid in full
all Taxes and transfer Taxes that are (or were) due and payable by it.  Seller
has not ever received written notice from any Governmental Body in a
jurisdiction where it does not currently file Tax Returns or reports to the
effect that it is or may be subject to taxation by that jurisdiction. Seller has
withheld amounts from its employees in compliance with the Tax withholding
provisions of applicable law.  

4.11

The Seller Financial Statements are complete and correct, have been prepared
from the books and records of Seller in accordance with GAAP consistently
applied throughout the periods involved, except for changes specified therein
and except that unaudited financial statements are not accompanied by notes.
 The Seller Financial Statements present fairly the financial condition, results
of operations, changes in equity and changes in cash flows of Seller as of the
dates thereof and for the periods specified therein. Except as set forth in the
most recent balance sheet contained in the Seller Financial Statements or trade
payables incurred in the ordinary course of business of Seller after such date,
Seller has no Liabilities.

4.12

Since December 31, 2009, and except for the Bridge Loan (which was repaid in
full and cancelled prior to the date of this Agreement) and the Bridge Advance,
Seller has operated only in the ordinary course of business consistent with past
practices and Seller has not:

(a)

Suffered any change in the condition (financial or otherwise), results of
operations, assets, liabilities or manner of conducting its business, other than
changes arising in the ordinary course of business, none of which individually
or in the aggregate has had a Material Adverse Effect;  

(b)

Adopted, entered into or amended any Employee Benefit Plan, or increased the
compensation payable or to become payable to, or increased the contractual term
of employment of, any employee except, with respect to employees who are not
officers or directors, in the ordinary course of business;

(c)

Acquired, Transferred or granted any interest in any of its assets or
properties, whether tangible or intangible, except in the ordinary course of
business;

(d)

Permitted the imposition of any Encumbrance on any interest in any of its assets
or properties, whether tangible or intangible, except in the ordinary course of
business;

(e)

Suffered any material damage, destruction or casualty loss of any inventory or
tangible assets, whether or not covered by insurance;

(f)

Transferred or permitted the lapse of any material Intellectual Property right
or termination of any Contract related to any material Intellectual Property
right under which Seller (insofar as it is used solely by Seller) has any right
or license;

(g)

Incurred any Indebtedness;

(h)

Acquired or invested in any other companies or businesses, whether or not such
acquisitions/investments are in the ordinary course of business;

(i)

Declared, paid, or set aside for payment, any dividends or distributions;

(j)

Purchased, redeemed, issued, sold, Encumbered, granted or otherwise acquired or
disposed of any of its Equity Interests;

(k)

Made any capital expenditures, other than in the ordinary course of business;

(l)

Entered into any Contract to lease or purchase real property; or

(m)

Made material changes in (i) any of its business policies or practices
applicable to the Seller Prepaid Card Business, including, without limitation,
those relating to advertising, marketing, purchasing, personnel, the collection
of Accounts Receivable or the payment of Accounts Payable, or (ii) the types or
nature of its services, other than changes that are related to the transactions
contemplated by this Agreement or that arise in the ordinary course of business;

(n)

Except reimbursement of expenses, made any payment or incurred any obligation to
any Affiliates of Seller in any capacity (including as an officer and employee
of Seller); or

(o)

Agreed or committed to do any of the foregoing.

4.13

Seller makes and keeps books, records and accounts that, in reasonable detail,
accurately and fairly reflect Seller’s transactions and dispositions of assets.
 The present system of internal accounting controls of Seller, which will be
maintained pending the Closing Date, reasonably assures that transactions are
recorded as necessary to (a) permit the preparation of financial statements on a
basis consistent with past practices, (b) fairly present the financial condition
and results of operations of Seller, and (c) maintain accountability for assets.
Seller has not used any improper accounting practices to incorrectly reflect or
not reflect any of its assets, liabilities, revenues or expenses.

4.14

Seller has no Accounts Receivable as of April 30, 2010.  The Accounts Receivable
of Seller are reflected properly on its books and records and are valid
receivables subject to no setoffs or counterclaims, and to the Knowledge of
Seller, all such receivables have been or will be collected in the ordinary
course of business at their recorded amounts.

4.15

Schedule 4.15 to the Seller Disclosure Schedule sets forth a list of all of
Seller’s Accounts Payable as of April 30, 2010.  The Accounts Payable of Seller
are reflected properly on Seller’s books and records and are valid trade
payables incurred and payable in the ordinary course of business and no Accounts
Payable are past due, or will be past due as of the Closing Date.

4.16

Seller’s principal business is not the sale of inventory from stock, as defined
under the Bulk Sales Laws.

4.17

Schedule 4.17 to the Seller Disclosure Schedule sets forth a list of all of
Seller’s suppliers and customers during the period from January 1, 2009 to the
date of this Agreement. No supplier, customer or distributor within the past
twelve months has notified Seller of the termination of its business
relationship with Seller, and to the Knowledge of Seller, no such supplier,
customer or distributor has terminated or threatened to terminate its business
relationship with Seller.  Seller has not received any written or oral notice
that any supplier, customer or distributor of Seller intends to terminate its
business relationship with Seller prior to or after the Closing Date.  Seller is
not a party to, nor bound by, any Contract that restricts the conduct of its
business anywhere in the world or contains any unusual or burdensome provisions
that could reasonably be expected to have a Material Adverse Effect.

4.18

With respect to each Contract to which Seller is a party or is otherwise
subject, including but not limited to the Assumed Contracts:  (a) Seller has
delivered to Buyer a correct and complete copy of each such Contract, as amended
to date (including the Ocenture Agreement), and no other agreements exist that
limit the rights set forth in such Contracts; (b) Seller is not in default or
breach of its obligations thereunder; and (c) no claim of default or breach has
been made against Seller thereunder, and no event has occurred which, with the
passage of time or the giving of notice, will result in the occurrence of a
default or breach by Seller.  To the Knowledge of Seller, no other Person that
is party to a Contract with Seller is in breach or default and no event has
occurred which with notice or lapse of time would constitute a breach or default
by such Person that is party to a Contract with Seller, or permit termination,
modification or acceleration under such Contract.

4.19

All operations and activities of Seller with respect to the Acquired Assets have
been in all material respects in compliance with all Legal Requirements and any
and all Governmental Authorizations governing, or in any way relating to, the
generation, handling, manufacturing, treatment, storage, use, transportation,
spillage, leakage, dumping, discharge, emission, release or disposal (whether
accidental or intentional) of Hazardous Substances.  Seller has not received any
written notice of any Proceedings pending or threatened against the Seller by
any Governmental Body or any Person relating to Hazardous Substances.

4.20

Schedule 1.1(b) sets forth a complete and accurate list of the Acquired
Intellectual Property, and whether Seller owns or licensees such Acquired
Intellectual Property (and if licensed, the name of the licensor and a
description of the license), and such list represents all of the Intellectual
Property of Seller.  Seller owns or possesses, or owns or possesses licenses or
other valid rights to use, all Acquired Intellectual Property and, to Seller's
knowledge, the conduct of the Seller Prepaid Card Business as now being
conducted and the use of the Intellectual Property by Seller does not infringe
or conflict with, nor has it been alleged to infringe or conflict with, any
patents, trademarks, trade names or copyrights or other Intellectual Property
rights of others.  There are no pending re-examination, opposition,
interference, cancellation or other Proceedings with respect to any of the
Acquired Intellectual Property, no Order has been rendered by any court of law
or authority, and no Proceeding or pending litigation in a court of law exists
to which Seller is a party, which would prevent Seller or the Buyer Parties from
using or enjoying any of the Acquired Intellectual Property.

4.21

Seller currently does not have any employees or officers.  Seller has not
entered into any written employment, consulting or severance agreement with any
of its directors, officers, or employees or any agreement prohibiting or
restricting the termination of his or her employment.  Seller is not subject to
any Employee Benefit Plan.  No current officer or employee of Seller will be
entitled to any severance payments upon his or her termination of employment,
and no former officer or employee of Seller currently is receiving such
severance payments; and no director, officer, or employee of Seller is entitled
to receive a bonus or other compensation payment based upon the completion of
the transactions contemplated by this Agreement.  

4.22

No Person has acted as a finder, broker, or other intermediary on behalf of
Seller or the Equity Holder in connection with this Agreement or the
transactions contemplated hereby, and no Person is entitled to any broker’s or
finder’s fee or similar fee with respect to this Agreement or such transactions
as a result of actions taken by Seller or the Equity Holder.

4.23

No representation or warranty of Seller contained in this Agreement or in any
schedule, exhibit, agreement, or document delivered pursuant to this Agreement
contains, or will contain, any untrue statement of a material fact or omits, or
will omit, to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they are made, not
misleading.

5.

Equity Holder Representations

The Equity Holder hereby represents and warrants to Buyer that:

5.1

The Equity Holder has the requisite power and authority to execute and deliver
this Agreement and any other agreements contemplated hereby to which he is a
party and to perform any obligations hereunder and thereunder.  This Agreement
and any other agreements contemplated hereby to which he is a party have been
duly executed and delivered by the Equity Holder and, assuming due execution and
delivery hereof and thereof by Buyer and/or Seller, as the case may be,
constitute the valid, binding and enforceable obligations of the Equity Holder,
enforceable against the Equity Holder in accordance with their terms.  

5.2

The execution and delivery of this Agreement and any other agreements
contemplated hereby by the Equity Holder, and the performance of his obligations
hereunder or thereunder, do not and will not violate or conflict with any Order
or applicable Legal Requirement of any Governmental Body having jurisdiction
over such Equity Holder or his assets or properties, except for violations,
breaches, conflicts or defaults which would not have a material adverse effect
on the ability of such Equity Holder to perform his obligations under this
Agreement or any of the other agreements.  Neither the execution and delivery of
this Agreement nor the performance of Seller’s obligations contemplated hereby
will result in the breach or termination of, or constitute a default under, any
Contract to which the Equity Holder is subject, including the Ocenture
Agreement.  Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby requires Seller to obtain
any Consent from any Governmental Body or under any Contract to which Seller is
subject.  

5.3

Pursuant to the Ocenture Agreement, the Equity Holder has agreed to refrain from
taking certain actions.  The Equity Holder is in compliance with his obligations
under the Ocenture Agreement.  The Equity Holder’s involvement with a Person in
the Prepaid Card Business, including but not limited to the Equity Holder’s
performance of services for Seller prior to Closing or Equity Holder’s
performance of services for Buyer pursuant to the Employment Agreement, will not
result in a breach of the Ocenture Agreement.  

5.4

The Equity Holder is an “accredited investor” with respect to Buyer, as such
term is defined in Regulation D of the SEC under the Securities Act.

6.

Securities Representations

6.1

Seller represents and warrants to Kensington that:

(a)

Seller will acquire the Shares for Seller’s own account for investment and not
with a view to, or for resale in connection with, a distribution of the Shares
within the meaning of the Securities Act.  In that regard, Seller understands
that (i) the Shares have not been registered under the Securities Act or under
any state securities laws and are therefore “restricted securities”; and (ii)
the Shares may not be Transferred unless they are registered under the
Securities Act or an exemption from such registration is available.

(b)

Seller understands that an investment in the Shares involves risk.

(c)

Seller has such knowledge and experience in financial and business matters that
Seller is capable of evaluating the merits and risks of an investment in the
Shares and in protecting Seller’s own interests in connection with this
transaction; and Seller has had the opportunity to investigate the business and
affairs of the Buyer Parties and to ask questions of the Buyer Parties’
officers, either directly or through Seller’s authorized representatives; and

(d)

Seller is an “accredited investor” as defined in Regulation D under the
Securities Act.

6.2

The Equity Holder represents and warrants to Kensington, in connection with its
receipt of any Shares as a distribution from Seller, that:

(a)

The Equity Holder will acquire the Shares for such Equity Holder’s own account
for investment and not with a view to, or for resale in connection with, a
distribution of the Shares within the meaning of the Securities Act.  In that
regard, such Equity Holder understands that (i) the Shares have not been
registered under the Securities Act or under any state securities laws and are
therefore “restricted securities”; and (ii) the Shares may not be Transferred
unless they are registered under the Securities Act or an exemption from such
registration is available;

(b)

Such Equity Holder understands that an investment in the Shares involves risk;

(c)

Such Equity Holder has such knowledge and experience in financial and business
matters that the Equity Holder is capable of evaluating the merits and risks of
an investment in the Shares and in protecting such Equity Holder’s own interests
in connection with this transaction; and such Equity Holder’s has had the
opportunity to investigate the business and affairs of the Buyer Parties and to
ask questions of the Buyer Parties’ officers, either directly or through
Seller’s authorized representatives; and

(d)

Such Equity Holder is an “accredited investor” as defined in Regulation D under
the Securities Act.

6.3

Seller and the Equity Holder understand and agree that each certificate
evidencing the Shares will bear the following or a similar legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE ‘ACT’) AND MAY NOT BE SOLD, PLEDGED OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.”

Seller agrees that Buyer may place stop orders on each certificate evidencing
any of the Shares with its transfer agent, if any, to the same effect as the
legend set forth in this Section 6.3.

6.4

The Buyer Parties agree that Seller's distribution of any of the Closing Shares
or the Earn-Out Shares to the Equity Holder shall not constitute a violation of
any of Seller's representations and warranties.

7.

Representations and Warranties of Buyer

The Buyer Parties hereby represent and warrant to Seller and the Equity Holder
on a joint and several basis that:

7.1

Each of Kensington and Buyer is a corporation duly organized and validly
existing and in good standing under the laws of the State of Nevada.  Each of
Kensington and Buyer has the requisite power and authority to own and operate
its assets, properties and business and to carry on its obligations hereunder.  

7.2

Each of Kensington and Buyer has the requisite power and authority to execute
and deliver this Agreement and any other agreements contemplated hereby to which
it is a party and to perform any obligations hereunder and thereunder.  This
Agreement and any other agreements contemplated hereby to which it is a party
have been duly executed and delivered by each of Kensington and Buyer and,
assuming due execution and delivery hereof and thereof by Seller and the Equity
Holder, as the case may be, constitute the valid, binding and enforceable
obligations of each of Kensington and Buyer, enforceable against each of
Kensington and Buyer in accordance with their terms.  

7.3

Neither the execution and delivery of this Agreement nor the performance of the
obligations of either Kensington or Buyer contemplated hereby will (a) violate
the Charter Documents of either Kensington or Buyer, (b) violate or conflict
with any Order or applicable Legal Requirement of any Governmental Body having
jurisdiction over either Kensington or Buyer or their assets or properties, or
(c) result in the acceleration of obligations, breach or termination of, or
constitute a default under, any Contract to which Kensington or Buyer is
subject.  Neither the execution and delivery of this Agreement nor the
consummation of any transaction contemplated hereby requires Kensington or Buyer
to obtain any Consent from any Governmental Body or under any Contract to which
either Kensington or Buyer is subject.

7.4

The authorized capital stock of Kensington consists of 100,000,000 shares of
Common Stock, of which 6,313,000 shares (the “Kensington Shares”) are issued and
outstanding as of the Effective Date.  The authorized capital stock of Buyer
consists of 100 shares of common stock, of which 100 shares are outstanding and
owned by Kensington.  All of the Kensington Shares have been validly issued and
are fully paid and non-assessable, and were issued in compliance with all
applicable federal and state securities laws.  Buyer has no outstanding Stock
Equivalents, and Kensington has no outstanding Stock Equivalents other than an
option to purchase 24,000,000 shares of Common Stock.  Neither Kensington nor
Buyer is a party to any Contract requiring it to purchase, redeem or otherwise
acquire, any Kensington Shares or any shares of the capital stock of Buyer.

7.5

Kensington has made all filings with the SEC required to be filed by it under
the Exchange Act since January 1, 2009.  Kensington’s Annual Report on Form 10-K
for the year ended December 31, 2009 (the “2009 Form 10-K”), and each filing by
Kensington with the SEC after the filing of the 2009 Form 10-K: (a) did not
contain any untrue statement of a material fact and did not omit any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading and (b) complied in all material
respects with the applicable requirements of the Exchange Act and the applicable
rules and regulations thereunder.  The financial statements of Kensington
included in the 2009 Form 10-K were prepared in accordance with GAAP (except,
with respect to any unaudited financial statements, as permitted by applicable
SEC rules or requirements) applied on a consistent basis (except as may be
indicated therein or in the notes thereto) and fairly present in all material
respects the financial position of Kensington as of the dates thereof and the
results of operations of Kensington for the periods then ended (subject, in the
case of any unaudited interim financial statements, to normal year-end
adjustments).

7.6

No representation or warranty of Kensington or Buyer contained in this Agreement
or in any schedule, exhibit, agreement, or document delivered pursuant to this
Agreement contains, or will contain, any untrue statement of a material fact or
omits, or will omit, to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.

7.7

The Charter Documents of Kensington are those included as Exhibits 99.2 and
99.2A to the Form 10 filed by Kensington with the SEC on January 15, 2009, and
such Charter Documents have not been amended and remain in full force and
effect.

8.

Covenants

8.1

From the date hereof until the Closing, each Party to this Agreement agrees to
provide reasonable cooperation to the other Party in the performance of all
obligations under this Agreement.  Each Party shall use its reasonable efforts
to satisfy or cause to be satisfied, at or prior to the Closing, the conditions
to the other Party’s Closing obligations under this Agreement.  

8.2

From the date hereof until the Closing, Seller shall, and the Equity Holder
shall cause the Seller to, permit representatives of Buyer to have full access
to all premises, properties, books and records, Contracts, tax records, and
documents of or pertaining to Seller or relating to the Acquired Assets.
 Subject to the provisions of Section 12 hereof, all information provided to any
of the Buyer Parties and all information to which either of the Buyer Parties
shall have access under this Section shall be considered the Confidential
Information of Seller.

8.3

From the date hereof until the Closing, Seller shall, and the Equity Holder
shall cause the Seller to, permit the Auditors to have full access to all
premises, properties, books and records, contracts, tax records, and documents
of or pertaining to Seller or relating to the Acquired Assets.  Seller and the
Equity Holder shall cooperate with the Auditors in the conduct of the Audit and
take such actions as the Auditors may reasonably request.  Subject to the
provisions of Section 12 hereof, (a) all information provided to the Auditors
and all information to which the Auditors shall have access under this Section
shall be considered the Confidential Information of Seller and (b) the Buyer
Parties shall cause the Auditors to comply with the provisions of Section 12
hereof.  All costs and expenses of the Audit shall be paid by Buyer.

8.4

The Equity Holder shall cause Seller to comply timely with each and every
covenant, obligation and agreement under this Agreement.

8.5

From the date hereof until the Closing, unless Buyer shall otherwise consent in
writing, and except as otherwise contemplated by this Agreement, Seller shall
not take any action that would require Seller to schedule an exception to its
representations or warranties under Section 4 of this Agreement.

8.6

From the date hereof until the Closing, Seller shall disclose to Buyer as soon
as practicable any change in circumstances of Seller or event prior to the
Closing Date that may affect the truthfulness, accuracy and completeness of the
representations and warranties made by Seller in Section 4 of this Agreement.

8.7

Other than the Employment Agreement, Buyer may, but shall not be required, to,
offer employment to any other employees of Seller.  Any employees of Seller who
accept such employment will be employed in accordance with the standard employee
policies and practices of Buyer, but nothing contained in this Section 8.7 shall
be deemed to create an employment contract between Buyer and any such personnel.
 Notwithstanding anything to the contrary contained in this Agreement, unless
otherwise provided in a separate agreement between Buyer and such employee, all
such employees shall be employees at will and nothing expressed or implied in
this Agreement will obligate Buyer to provide continued employment to any such
employee for any specific period of time following the Closing Date.

8.8

From the date hereof until the Closing, Seller will not, without the prior
written consent of Buyer, directly or indirectly: (a) issue any Equity
Interests, sell all or any material portion of its assets, or merge or
consolidate with any Person, and Equity Holder will not Transfer any of its
Equity Interests of Seller (each of such actions being an “Acquisition
Proposal”); (b) solicit offers for, offer up or seek any Acquisition Proposal;
(c) initiate, encourage or provide any documents or information to any third
party in connection with, or negotiate with any Person regarding any inquiries,
proposals or offers relating to any Acquisition Proposal; or (d) enter into any
agreement or discussions with any Person (other than Buyer) with respect to any
Acquisition Proposal.  Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in this Section 8.8 by any Affiliate,
agent or representative of Seller or the Equity Holder shall be a breach of
Section 8.8 by the applicable Party.  Upon execution of this Agreement, each of
Seller and the Equity Holder shall, and shall cause their respective Affiliates,
agents and representatives to, cease immediately and cause to be terminated any
and all existing discussions or negotiations with any Persons conducted
heretofore with respect to an Acquisition Proposal and promptly request that all
Confidential Information with respect thereto furnished on behalf of Seller be
returned.

8.9

Seller and the Equity Holder shall cooperate with Kensington in the preparation
of any and all reports that Kensington is required to file with the SEC,
including any current reports on Form 8-K required to be filed regarding the
execution of this Agreement or the Closing, and take such actions as Kensington
may reasonably request in connection therewith.  Kensington hereby covenants
that it shall diligently work to complete the preparation of any and all reports
required to be filed with the SEC by Kensington as promptly as practicable.

8.10

Upon execution of this Agreement, Buyer shall advance to Seller $100,000 (the
“Bridge Advance”) for the purposes of facilitating Seller's payment of its
operating costs and expenses between the date hereof and the Closing Date.  The
unpaid principal of the Bridge Advance shall bear interest at the rate of 10%
per annum.  Seller may use the Bridge Advance solely to pay Approved Pre-Closing
Costs.  Seller agrees to repay the Bridge Advance at the Closing, provided,
however, that if Seller has not breached any of its obligations under this
Agreement prior to the Closing, and Seller does not have cash at the Closing
(excluding the $75,000 cash payment made by Buyer to Seller at the Closing) in
excess of $100,000, Seller shall not be obligated to repay the amount by which
the Bridge Advance exceeds Seller’s cash at Closing to the extent the proceeds
of the Bridge Advance were used for Approved Pre-Closing Costs (the “Forgiven
Bridge Amount”).  If this Agreement is terminated for any reason, the full
amount of the Bridge Advance, plus interest, shall be due and payable within 3
business days of such termination. The Buyer Parties acknowledge and agree that
Seller shall be entitled to retain the $75,000 Closing Cash Payment made by
Buyer to Seller at the Closing regardless of Seller's cash balance at Closing
and the amount of Seller's cash available at Closing for payment of the Bridge
Advance provided that Seller has not breached any of its obligations hereunder.
 Other than as set forth herein, the Buyer Parties have no obligation or
commitment to provide any loans, advances, or other financing to Seller.

8.11

For the purposes of financing the operation and development of Buyer's business
following the Closing, Kensington shall make available to Buyer, either in the
form of a capital contribution or an inter-company loan (or part capital
contribution and part loan), as determined by Kensington in its sole discretion,
the following amounts on or before the date indicated (the “Working Capital
Funds”):

Date of Contribution

Amount of Contribution/Loan

At the Closing

$350,000 (including the amount of the Bridge Advance)

On or before August 31, 2010

$250,000

On or before February 28, 2011

$500,000

.

Buyer may use the Working Capital Funds for operating and working capital
purposes.  If the Working Capital Funds are contributed in the form of a loan
from Kensington to Buyer, such funds shall bear interest at a rate of 10% per
annum.

9.

Conditions Precedent to the Obligations of Buyer

The obligation of Buyer to purchase the Acquired Assets at the Closing Date are,
at its option, subject to fulfillment or waiver by Buyer of each of the
following conditions:

9.1

Each representation and warranty of Seller contained in this Agreement
(including any exhibit, schedule or other agreement or document delivered
pursuant hereto) shall be true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality,
Material Adverse Effect or similar phrases, in which case such representations
and warranties shall be true and complete in all respects) on and as of the
Closing Date and Seller shall have performed or complied in all material
respects with all agreements required by this Agreement to be performed or
complied with by Seller prior to or at the Closing.

9.2

Each representation and warranty of the Equity Holder contained in this
Agreement (including any exhibit, schedule or other agreement or document
delivered pursuant hereto) shall be true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality, Material Adverse Effect or similar phrases, in which case such
representations and warranties shall be true and complete in all respects) on
and as of the Closing Date and the Equity Holder shall have performed or
complied in all material respects with all agreements required by this Agreement
to be performed or complied with by the Equity Holder prior to or at the
Closing.

9.3

Since the date of this Agreement, there shall have been no material adverse
changes in Seller’s assets (including, but not limited to, the Acquired Assets)
or in the financial condition, operations, or prospects of Seller.

9.4

All Consents or amendments listed in Schedule 9.4 to the Seller Disclosure
Schedule have been filed, made or obtained and all waiting periods specified by
law with respect thereto shall have expired or been terminated.  

9.5

The Buyer Parties shall have conducted, at its expense, a due diligence
examination of the Acquired Assets and, in its sole discretion, shall be
satisfied with the results of its review.  

9.6

Auditor, at Buyer Parties’ expense, shall have completed the Audit to the
satisfaction of Buyer in its sole discretion, and issued its opinion without
qualification, and such Audit shall indicate that Buyer is solvent and that the
financial statements of Seller, as audited, shall be in all material respects
consistent with the Seller Financial Statements.   

9.7

Kensington shall have prepared for filing, to its reasonable satisfaction, a
current report on Form 8-K to announce the Closing, and shall have verified to
its reasonable satisfaction, the information about Seller contained in such
current report on Form 8-K.

9.8

The Employment Agreement shall be in full force and effect and the Equity Holder
shall be ready, willing and able to commence his employment with Buyer under the
Employment Agreement and shall not have given notice that he desires to amend
the Employment Agreement.

9.9

No Proceeding shall be pending or threatened before any court or Governmental
Body that presents a substantial risk of the restraint or rescission of the
transactions contemplated by this Agreement or that imposes a substantial risk
to Buyer’s ability to obtain title to and possession of the Acquired Assets on
the terms and conditions contemplated by this Agreement.

9.10

All actions required to be taken by Seller to authorize the execution, delivery
and performance of this Agreement, shall have been duly and validly taken.

9.11

At Closing, all the Acquired Assets, including the Transferred Cash, shall have
been transferred and delivered to Buyer.  The Bridge Advance, less the Forgiven
Bridge Amount, shall be repaid to Buyer.

9.12

The following, in form and substance reasonably acceptable to the Buyer Parties,
shall have been delivered to Buyer at or before Closing:

(a)

A bill of sale, assignment and assumption agreement, executed by Seller, and all
the Acquired Assets shall have been transferred and delivered to Buyer;

(b)

A certificate from Seller and the Equity Holder certifying the conditions
described in Sections 9.1 and 9.2 above have been satisfied;

(c)

A certificate executed by an officer of Seller including a complete and accurate
list of all Accounts Receivable, Accounts Payable and Inventory as of the
Closing Date, and setting forth the aging of such Accounts Receivable (the
“Closing Assets Schedule”);

(d)

A copy of the most recent bank statement for each of Seller’s Bank Accounts, and
a list of all deposits to and withdrawals from each such Bank Account from the
date of the most recent bank statement up to and including the Closing Date;

(e)

A copy of a fully executed and authorized amendment to the Articles of
Organization of Seller, changing the name of Seller from “Allianex, LLC” to
another name satisfactory to Buyer, for Buyer to file with the Secretary of
State of the State of California (the “Name Change Amendment”); and

(f)

Such other documents as Buyer may reasonably request.

10.

Conditions Precedent to the Obligations of Seller

The obligation of Seller to sell the Acquired Assets at the Closing Date are, at
its option, subject to fulfillment or waiver by Seller of each of the following
conditions:

10.1

All representations and warranties of the Buyer Parties made in this Agreement
shall be true and correct on and as of the Closing Date with the same force and
effect as if made on and as of that date, and the Buyer Parties shall have
performed or complied in all material respects (except to the extent such
representations and warranties are qualified by materiality, Material Adverse
Effect or similar phrases, in which case such representations and warranties
shall be true and complete in all respects) with all agreements required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.

10.2

At Closing, Buyer shall have delivered to Seller the Closing Cash Payment.

10.3

At the Closing, Buyer shall have instructed its Transfer Agent to deliver to
Seller a certificate in the name of Seller representing the Closing Shares.

10.4

The Employment Agreement shall be in full force and effect.

10.5

Buyer shall have acknowledged the Forgiven Bridge Amount.

11.

Further Assurance

Following the Closing, Seller and the Equity Holder agree to take such actions
and execute, acknowledge and deliver to Buyer such further instruments of
assignment, conveyance and transfer and take any other action as Buyer may
reasonably request in order to more effectively convey, sell, transfer and
assign to Buyer its right, title and interest in and to any of the Acquired
Assets, to confirm the title of Buyer thereto, and to assist Buyer in exercising
rights with respect to the Acquired Assets.  

12.

Confidentiality

12.1

From the date hereof until the Closing, no Party to this Agreement shall use or
disclose to any Person, directly or indirectly, any Confidential Information of
any other Party to this Agreement; provided, however that the foregoing
restriction shall not apply to the extent that: (a) such use or disclosure is
required by an Order of a court of competent jurisdiction (provided that the
Party who has received the Confidential Information (the “Receiving Party”) must
promptly give the Party who disclosed the Confidential Information (the
“Disclosing Party”) written notice of such Order), (b) such use or disclosure is
authorized in writing by the Disclosing Party, (c) on or before the time of the
alleged breach, the Confidential Information has been received by the Receiving
Party from a third party without breach of a nondisclosure obligation of the
third party, (d) on or before the time of the alleged breach, the Confidential
Information has been disclosed to the public by the Disclosing Party or has
otherwise become generally available to the public other than through a
disclosure by a Receiving Party or by a Person acting in concert with such
Person, or (e) such Confidential Information is required to be disclosed in any
reports that Kensington is required to file with the SEC, including any current
reports on Form 8-K required to be filed regarding the execution of this
Agreement or the Closing.  Notwithstanding the foregoing, each Party may make
Confidential Information available to their respective counsel, accountants and
financial advisors; provided that the Receiving Party shall be liable for any
unauthorized disclosure by such Persons.  With respect to Confidential
Information of Seller that is related to the Acquired Assets, following the
Closing such Confidential Information shall be deemed the Confidential
Information of Buyer, with the effect that the Buyer Parties shall not be bound
by any obligations under this Section 12 with respect to such Confidential
Information, but the Seller and the Equity Parties shall be bound as required by
Section 12.2.

12.2

Neither Seller nor the Equity Holder shall at any time after the Closing use or
disclose to any Person, directly or indirectly, any Confidential Information of
the Buyer Parties; provided, however that the foregoing restriction shall not
apply to the extent that: (a) such use or disclosure is necessary to the
performance of services for Buyer during the period that he or it is so
employed, (b) such use or disclosure is required by an Order of a court of
competent jurisdiction (provided that Seller and/or the Equity Holder must
promptly give the Buyer Parties written notice of such Order), (c) such use or
disclosure is authorized in writing by the Chief Executive Officer of Buyer, (d)
on or before the time of the alleged breach, the Confidential Information has
been received by Seller or the Equity Holder from a third party without breach
of a nondisclosure obligation of the third party, or (e) on or before the time
of the alleged breach, the Confidential Information has been disclosed to the
public by Buyer or has otherwise become generally available to the public other
than through a disclosure by the Equity Holder, Seller or by a Person acting in
concert with such Person.

12.3

Each Party acknowledges that, in the event of any breach of the provisions of
this Section 12, the Disclosing Party whose Confidential Information has been
disclosed (the “Injured Party”) by the Receiving Party might not be fully or
adequately compensated by recovery of damages alone.  Accordingly, each Party
agrees that, in addition to any other relief to which the Injured Party may
become entitled, the Injured Party will be entitled to temporary and permanent
injunctive and other equitable relief, and that evidence of any breach of this
Agreement will constitute, for the purposes of all judicial determinations of
the issues of injunctive relief, conclusive proof of all elements necessary to
entitle Injured Party to temporary and permanent injunctive relief against the
party in breach.

13.

Non-Competition and Unfair Competition Covenant

13.1

To provide the Buyer Parties the full value of its acquisition of the Acquired
Assets, and as a material inducement to the Buyer Parties to enter into this
Agreement and to consummate the transactions contemplated hereby, Seller and the
Equity Holder agree to refrain from competing with the Buyer Parties to the
extent provided in this Section 13.  Without the prior written consent of Buyer,
neither Seller nor the Equity Holder shall, at any time during the period
described in Section 13.2, directly or indirectly (whether as owner, principal,
agent, partner, officer, employee, independent contractor, consultant, or
otherwise) and whether or not for compensation:

(a)

Solicit for the purpose of hiring, or cause any person to solicit for the
purpose of hiring, any officer or employee of the Buyer Parties who is or was an
officer or employee on or before the Closing Date; or

(b)

Compete with (or have any ownership interest in any Person that competes with)
Buyer in the Prepaid Card Business (i) in any county, city, or other geographic
area in the United States (including, without limitation, each county in the
States of California) or foreign country in which Seller has conducted its
Prepaid Card Business prior to the date of this Agreement so long as Buyer
carries on the Prepaid Card Business or a similar business in such place or
places, or (ii) in any other domestic or foreign geographic area in which Buyer
subsequently conducts the Prepaid Card Business during the time that the Equity
Holder provides services for Buyer; provided, however, that the provisions of
this Section 13.1 shall not be construed as prohibiting Seller or the Equity
Holder from acquiring and passively owning up to one percent of the outstanding
securities of any corporation whose common shares are traded on a national
securities exchange.

13.2

The provisions of this Section 13 shall be effective for a period beginning on
the Closing Date and ending on the third (3rd) annual anniversary of the Closing
Date.  For avoidance of any doubt, the obligations of the Equity Holder under
this Section 13 are in addition to any obligations provided for in the
Employment Agreement or any other employment, engagement or consulting agreement
between the Buyer Parties and the Equity Holder.

13.3

Buyer, Kensington, Seller and the Equity Holder agree that it is not their
intention to violate any public policy or statutory or common law.  The Parties
intend that the non-competition and unfair competition covenant contained in
this Section 13 shall be construed as a series of separate covenants by Seller
and the Equity Holder, one for each area included in the geographical scope
described in this Section 13 and for each year (or portion thereof) described in
this Section 13.  Except for geographical coverage and duration, each such
covenant of Seller and the Equity Holder shall contain all of the terms of the
covenants of this Section 13.  If any arbitrator or court of competent
jurisdiction refuses to enforce any covenant contained in this Section 13, then
such unenforceable covenant shall be deemed to have been deleted from this
Agreement to the extent necessary to permit the remaining separate covenants to
be enforceable.  Seller and the Equity Holder have considered the nature and
extent of the restrictions upon competition set forth in this Section 13 and
agree that they are reasonable with respect to duration and geographical scope
and in all other respects.  Seller and the Equity Holder agree that the
preceding restrictions on such person’s activities are necessary, appropriate
and reasonable to protect the goodwill, Confidential Information, trade secrets
and other legitimate interests of Buyer from unfair and inappropriate
competition and to obtain the benefit of the bargain set forth in this Agreement
as specifically negotiated by the Parties hereto.

13.4

If Seller or the Equity Holder breaches any of the provisions of Section 13, the
Buyer Parties may, among other remedies, cease making any Earn-Out Payments that
are otherwise owed to Seller under this Agreement, unless and until a final
determination is made by a court or arbiter of competent jurisdiction that
Seller and/or the Equity Holder have not breached Section 13 or the Parties
otherwise have resolved the allegations of the breach.  If the court or arbiter
determines, or the Parties otherwise resolve, that there was a breach and assign
an amount of actual monetary damages to such breach, within thirty (30) days
after the effective date of such final determination by a court or an arbiter or
the resolution by the parties, the Buyer Parties shall pay to Seller an amount
equal to the aggregate amount of the Earn-Out Payments withheld by the Buyer
Parties pursuant to this Section, less the amount of the Buyer Party’s actual
monetary damages as set forth in such final determination or resolution of the
parties.  Notwithstanding the foregoing, in no event shall withholdings by the
Buyer Parties from the Earn-Out Payment be deemed an acknowledgement by the
Parties that damages or the withholding of payment is an adequate remedy for the
breach of the provision of this Section 13.  Seller and the Equity Holder agree
and acknowledge that damages and such termination of payments would be an
inadequate remedy for his or its breach of any of the provisions of this Section
13, and that his or its breach of any of such provisions will result in
immeasurable and irreparable harm to Buyer.  Therefore, in addition to any other
remedy to which Buyer may be entitled by reason of Seller’s or the Equity
Holder’s breach of any such provision, Buyer shall be entitled to seek and
obtain temporary, preliminary, and permanent injunctive relief from any court of
competent jurisdiction restraining Seller or the Equity Holder from committing
or continuing any breach of any provision of this Section 13.  

13.5

Seller hereby authorizes Buyer to file the Name Change Amendment with the
Secretary of State of the State of California any time after the Closing Date.
 From and after the Closing Date, Seller and the Equity Holder shall cease to
use, and they shall each cause their respective employees, agents,
representatives and affiliates to cease to use, the name “Allianex” (or any
variation thereof) for any purpose other than for the benefit of Buyer.

14.

Survival of Representations and Warranties

14.1

All representations and warranties made by each of the Parties hereto shall
survive the Closing for a period of 24 months after the Closing Date, except
that:  

(a)

Representations and warranties that are made fraudulently (as defined under
common law) or in Sections 4.1 (Conduct of Business), 4.2 (Seller
Authorization), 4.3 (Ownership), and 4.4 (Capitalization), Section 5.1 (Equity
Holder Authorization), Section 5.3 (Ocenture Agreement), Section 6 (Securities
Representations) and Section 7.2 (Buyer Parties Authorization) shall survive
forever; and

(b)

Representations and warranties that are contained in the following sections of
this Agreement shall survive for the applicable statute of limitations: 4.9
(Compliance), 4.10 (Taxes), 4.19 (Hazardous Substances), and 4.21 (Employment).

14.2

A claim with respect to a breach of a representation or a warranty shall not be
foreclosed if the maker of such claim shall have made such claim in writing to
the other Party prior to the expiration of the survival period described above.

15.

Indemnification

15.1

Seller and the Equity Holder jointly and severally agree to indemnify, defend
and hold harmless the Buyer Parties and their respective directors, officers,
employees, shareholders and Affiliates of Buyer, acting in their capacities as
such (collectively, the “Seller Indemnified Parties”), against any and all
claims, demands, losses, costs, expenses, obligations, liabilities and damages,
including interest, penalties, and reasonable attorneys’ fees (“Damages”),
incurred by the Seller Indemnified Parties arising, resulting from, or relating
to:

(a)

all claims, Indebtedness, Taxes, obligations, commitments and Liabilities of
Seller arising before or after the Closing, including without limitation all
Proceedings to which Seller is a party as of the Closing, other than the Assumed
Obligations;

(b)

all claims, obligations and Liabilities arising after the Closing Date resulting
from the breach by a current or former employee, consultant or Affiliate of
Seller of any confidentiality, non-disclosure, non-circumvention or similar
obligations arising out of any Assumed Contracts;

(c)

any breach of the representations or warranties made by Seller or the Equity
Holder under this Agreement or any certificate, instrument or writing delivered
in connection therewith;

(d)

any default by Seller or the Equity Holder in the performance of any of its, his
or their respective obligations under this Agreement;

(e)

any attempt (whether or not successful) by any Person to cause or require a
Seller Indemnified Party to pay or discharge any claim, Indebtedness, Tax,
obligation, commitment or Liability of Seller, to the extent not included in the
Assumed Obligations; or

(f)

any claim, dispute, Proceeding, compromise, settlement, assessment or judgment
arising out of any of the matters indemnified against in this Section 15.1.  If,
by reason of the claim of any third party relating to any of the matters subject
to indemnification under this Section 15.1, an Encumbrance, attachment,
garnishment or execution is placed upon any of the property or assets of any
Seller Indemnified Party, the Seller and the Equity Holder shall also, promptly
upon demand, furnish an indemnity bond satisfactory to the Buyer Indemnified
Party to obtain the prompt release of such Encumbrance, attachment, garnishment
or execution.

15.2

Buyer and Kensington jointly and severally agree to indemnify, defend and hold
harmless the Equity Holder, Seller and each of their respective directors,
officers, managers, employees, and Affiliates, acting in their capacities as
such (collectively, the “Buyer Indemnified Parties”), against any and all
Damages, incurred by any of the Buyer Indemnified Parties arising, resulting
from, or relating to:

(a)

all claims, Indebtedness, Taxes, obligations, commitments and Liabilities of
Buyer arising before or after the Closing unless and to the extent such claim,
Indebtedness, Tax, obligation, commitment or Liability results from or arises in
connection with the breach of any of the representations, warranties, covenants
or agreements made by Seller or the Equity Holder under this Agreement or any
schedule or exhibit thereto or any certificate or instrument delivered in
connection therewith;

(b)

the Assumed Obligations;

(c)

any breach of the representations or warranties made by the Buyer Parties under
this Agreement or any certificate, instrument or writing delivered in connection
therewith;

(d)

any default by any of the Buyer Parties in the performance of any of their
obligations under this Agreement;

(e)

any attempt (whether or not successful) by any Person to cause or require any of
the Buyer Indemnified Parties to pay or discharge any claim, Indebtedness, Tax,
obligation, commitment or Liability of Buyer; or

(f)

any claim, dispute, Proceeding, compromise, settlement, assessment or judgment
arising out of any of the matters indemnified against in this Section 15.2.  If,
by reason of the claim of any third party relating to any of the matters subject
to indemnification under this Section 15.2, an Encumbrance, attachment,
garnishment or execution is placed upon any of the property or assets of any
Buyer Indemnified Party, the Buyer Parties shall also, promptly upon demand,
furnish an indemnity bond satisfactory to the Buyer Indemnified Party to obtain
the prompt release of such Encumbrance, attachment, garnishment or execution.

15.3

Seller and the Equity Holder shall jointly and severally indemnify, hold
harmless and agree to defend (with counsel reasonably acceptable to Buyer) the
Buyer Parties against any Damages arising by reason of noncompliance with the
California Bulk Sales Law (i.e., Division 6 of the California Commercial Code)
(“Bulk Sales Laws”), to the extent such Bulk Sales Laws apply to the
transactions contemplated by this Agreement.

15.4

No claims shall be made by a Seller Indemnified Party for indemnification from
Seller or the Equity Holder pursuant to Section 15.1(c), or by a Buyer
Indemnified Party for indemnification from Buyer pursuant to Section 15.2(c),
unless and until the aggregate amount of Damages incurred by all such Seller
Indemnified Parties or Buyer Indemnified Parties, with respect to claims under
those Sections in the aggregate exceeds $50,000, in which event Seller and the
Equity Holder, or the Buyer Parties, as applicable, shall become liable for all
such Damages.  The maximum aggregate indemnification obligation of Seller and
the Equity Holder pursuant to Section 15.1(c), which maximum amount shall be the
obligation of Seller and the Equity Holder jointly and severally, shall not
exceed the sum of the amount of the (i) the Closing Cash Payment, plus (ii) the
Fair Market Value of the Closing Shares, plus (iii) the aggregate amount of
Earn-Out Payments paid or payable to Seller.  These limitations shall not apply
to a claim that is made based upon alleged fraud.  The Parties shall be entitled
as a result of misrepresentation, breach or default under this Agreement, to
pursue any and all non-monetary relief to which any of them may otherwise be
entitled at law, in equity or otherwise.

15.5

No claims shall be made by a Seller Indemnified Party for indemnification from
Seller or the Equity Holder pursuant to Section 15.1(c), or by a Buyer
Indemnified Party for indemnification from Buyer pursuant to Section 15.2(c),
after the survival period for such representation and warranty under Section 14
of this Agreement.

15.6

If a claim for Damages (a “Claim”) is to be made by a party entitled to
indemnification hereunder (an “Indemnified Party”) against the indemnifying
party (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party, which notice shall specify
whether the Claim arises as a result of a claim by a Person that is not a Party
to this Agreement against the Indemnified Party (a “Third-Party Claim”) or
whether the Claim does not so arise (a “Direct Claim”), and shall also specify
(to the extent that the information is available) the factual basis for the
Claim and the amount of the Damages, if known.  

15.7

If a Claim is a Third-Party Claim under this Section 15, then the Indemnified
Party shall notify the Indemnifying Party thereof promptly; provided, however,
that no delay on the part of the Indemnified Party in notifying any Indemnifying
Party shall relieve the Indemnifying Party from any liability or obligation
unless (and only to the extent) that the Indemnifying Party thereby is damaged.
 With respect to a Third-Party Claim:

(a)

If after receipt of the Claim Notice the Indemnifying Party acknowledges in
writing to the Indemnified Party that the Indemnifying Party shall be obligated
under the terms of its indemnity hereunder in connection with such Third-Party
Claim, the Indemnifying Party shall be entitled, if it so elects at its own
cost, risk and expense, and subject to the rights of an insurer or other Person
having liability therefor, (i) to take control of the defense and investigation
of such Claim; (ii) to employ and engage attorneys of its own choice, but, in
any event, reasonably acceptable to the Indemnified Party, to handle and defend
the same unless the named parties to such Claim (including, without limitation,
any impleaded parties) include both the Indemnifying Party and the Indemnified
Party and the Indemnified Party has been advised in writing by counsel that
there may be one or more legal defenses available to such Indemnified Party that
are different from or additional to those available to the Indemnifying Party,
in which event the Indemnified Party shall be entitled, at the Indemnifying
Party’s cost, risk and expense, to one firm of separate counsel of its own
choosing; and (iii) to compromise or settle such action, which compromise or
settlement shall be made only with the written consent of the Indemnified Party,
such consent not to be unreasonably withheld or delayed, and provided that such
compromise or settlement requires no payment obligation by the Indemnified Party
(unless the Indemnifying Party concurrently pays to the Indemnified Party the
full amount of such payment obligation).

(b)

The Indemnified Party may, in its sole discretion and at its sole cost, employ
counsel to represent it (in addition to counsel employed by the Indemnifying
Party, at its own expense) in any such matter, and in such event counsel
selected by the Indemnifying Party shall be required to cooperate with such
counsel of the Indemnified Party in such defense, compromise or settlement for
the purpose of informing and sharing information with such Indemnified Party.
 In any such Third-Party Claim, the Indemnified Party will, at its own expense,
make available to the Indemnifying Party those employees of the Indemnified
Party or its Affiliates whose assistance, testimony or presence is necessary to
assist the Indemnifying Party in evaluating and in defending any such
Proceeding; provided, however, that any such access shall be conducted in such a
manner as not to interfere with the operations of the businesses of the
Indemnified Party and its Affiliates.

(c)

If the Indemnifying Party fails to assume the defense of such Claim within 15
calendar days after receipt of the Claim Notice, the Indemnified Party against
which such Claim has been asserted will (upon delivering notice to such effect
to the Indemnifying Party) have the right to undertake, at the Indemnifying
Party’s cost and expense, the defense, compromise or settlement of such Claim on
behalf of and for the account and risk of the Indemnifying Party.  If the
Indemnified Party assumes the defense of the Claim, the Indemnified Party will
keep the Indemnifying Party reasonably informed of the progress of any such
defense, compromise or settlement.  The Indemnifying Party shall be liable for
any settlement of any action effected pursuant to and in accordance with this
Section 15.7 and for any final judgment (subject to any right of appeal) and the
Indemnifying Party agrees to indemnify and hold harmless the Indemnified Party
from and against any Damages by reason of such settlement or judgment.

15.8

If Buyer becomes entitled to receive an indemnification payment under the terms
of this Section 15, Buyer shall have the right to apply any unpaid Earn-Out
Payments that are otherwise payable to Seller pursuant to Section 2.2 above as
an offset against, and in full or partial satisfaction of, the amounts that are
owed to Seller or the Equity Holder pursuant to the indemnification provisions
of this Section 15.  However, the amount or duration of the indemnification
obligations pursuant to this Section 15 shall not be limited to the Earn-Out
Period.

15.9

The Equity Holder releases and discharges the Buyer Parties and their
Affiliates, subsidiaries, officers, directors, employees, shareholders, agents,
attorneys and predecessors and successors in interest, heirs, executors and
assigns, from any and all claims for relief, including all causes of actions,
suits, petitions or demands in law or equity, direct, derivative, or otherwise,
and any and all allegations of liability, including any allegation of debts,
obligations, promises, guarantees, damage awards, or for any equitable, legal
and administrative relief that have been, could have been, or may be asserted in
any court action, whether federal or state, or otherwise, or before any
administrative body, tribunal, arbitrator or arbitration panel, regardless of
whether known or unknown, foreseen or unforeseen, or fixed or contingent at the
time of this Agreement, that the Equity Holder may have against the Seller.  The
release contained herein is intended to be complete and final and to cover not
only claims, demands, liabilities, damages, actions and causes of action which
are known, but also claims, demands, liabilities, damages, actions and causes of
action which are unknown or which the Equity Holder does not suspect to exist in
its favor which, if known at the time of executing this Agreement, might have
affected its actions, and therefore the Equity Holder expressly waives the
benefit of the provisions of Section 1542 of the California Civil Code, which
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The Equity Holder hereby waives and relinquishes all rights and benefits that he
has or may have had under Section 1542 of the California Civil Code or the law
of any other state, country, or jurisdiction to the same or similar effect to
the full extent that he may lawfully waive such rights.  The Buyer Parties
acknowledge that this Section is intended to release the Buyer Parties only from
any successor or similar liability to either of the Equity Holder by reason of
the dealings between and among Seller and the Equity Holder and that the release
provided in this Section does not limit the obligation of the Buyer Parties
under Section 15.2 above.

16.

Termination of Agreement

16.1

This Agreement may be terminated prior to the Closing as provided below:

(a)

Buyer and Seller may terminate this Agreement by mutual written consent (with or
without the consent of the Equity Holder) at any time prior to the Closing Date;

(b)

Subject to Section 16.2, Buyer may terminate this Agreement by giving written
notice to Seller at any time prior to the Closing Date in the event Seller or
the Equity Holder is in breach, and Seller may terminate this Agreement by
giving written notice to Buyer at any time prior to the Closing Date in the
event either of the Buyer Parties is in breach, of any material representation,
warranty, or covenant contained in this Agreement; provided, however, that the
Party in breach shall have 10 calendar days from the date of such written notice
to cure such breach; or

(c)

Buyer or Seller may terminate this Agreement by giving written notice to the
other Party at any time prior to the Closing Date if the Closing shall not have
occurred on or before May 18, 2010, by reason of the failure of any condition
precedent under Section 9 or 10 above, as applicable (unless the failure results
primarily from the terminating Party itself breaching any representation,
warranty, or covenant contained in this Agreement).

16.2

In the event of a termination of this Agreement pursuant to Section 16.1 above,
all obligations of the Parties hereunder shall terminate without liability of
any Party to any other Party, except that in the event of a termination under
Section 16.1(b) above, the Party in breach shall pay all costs and charges
incurred by the non-breaching Party in pursuit of the consummation of the
transactions contemplated by this Agreement; provided, however, that the
aggregate amount for which any Party may be liable under this Section shall not
exceed One Hundred Thousand Dollars ($100,000).  Notwithstanding the termination
of this Agreement pursuant to the preceding sentence, the obligations of the
Parties described in Sections 12 and 15 of this Agreement shall survive.  

17.

General Provision

17.1

Construction.  This Agreement has been made and entered into in the State of
California and shall be construed in accordance with the laws of the State of
California without giving effect to the principles of conflicts of law thereof.
 Unless otherwise prohibited by law, this Agreement shall be enforced or
otherwise adjudicated only in the Superior Court, County of Los Angeles, State
of California.  Each Party consents to the continuing personal jurisdiction of
said court for the purposes of any such adjudication.

17.2

Notices.  All notices, requests, demands and other communications contemplated
under this Agreement shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States express,
certified or registered mail, postage prepaid, addressed to the following
parties, their successors in interest or their permitted assignees at the
following address, or such addresses as the parties may designate by written
notice in this manner aforesaid.

Seller and the Equity Holder:

ALLIANEX, LLC

1676 Franceschi Road

Santa Barbara, CA 93103

Attn: Ken Rotman

Buyer Parties:

KENSINGTON LEASING, LTD.

1005 South Center Street

Redlands, 92373
Attn: Angelique de Maison

17.3

Assignments.  This Agreement shall not be assignable by any Party without the
prior written consent of the other Parties.

17.4

Expenses.  Except as otherwise provided in this Agreement, each Party to this
Agreement shall bear his or its own costs and expenses incurred in connection
with this Agreement.  Notwithstanding anything in this Agreement to the
contrary, the Buyer Parties shall be solely responsible for the payment of all
costs and expenses of the Audit.

17.5

Remedies.  Except as otherwise expressly provided herein, none of the remedies
set forth in this Agreement is intended to be exclusive, and each Party shall
have all other remedies now or hereafter existing at law, in equity, by statute
or otherwise.  The election of any one or more remedies shall not constitute a
waiver of the right to pursue other available remedies.

17.6

Arbitration of Disputes

(a)

Each Party is required to notify the other Parties, in writing, of any dispute,
claim, or controversy arising out of this Agreement.  As to disputes related to
indemnification, the Parties will provide written notice in accordance with this
Agreement.  As to all other disputes, the Parties will provide notice in the
form of a written description of the basis for the dispute and the remedy
sought, delivered in accordance with this Agreement.  Other than breaches or
threatened breaches relating to the obligations set forth in Sections 12
(Confidentiality) and 13 (Non-Competition) hereof, if, within thirty (30) days
after delivery of the notice, the Parties are unable to resolve the dispute,
then any Party may submit the dispute to binding arbitration.

(b)

Other than breaches or threatened breaches relating to the obligations set forth
in Sections 12 (Confidentiality) and 13 (Non-Competition) hereof, any dispute,
claim, or controversy arising out of this Agreement which cannot be resolved by
the Parties as set forth above, including but not limited to Claim for
indemnifications made pursuant to Section 15, will be determined by binding
arbitration conducted by one arbitrator and administered by Judicate West,
pursuant to the American Arbitration Association Commercial Arbitration Rules
then in effect except to the extent those rules conflict with any provision of
this Section.  If, within thirty (30) days after submission of any dispute to
arbitration, the Parties cannot mutually agree on one Judicate West arbitrator,
then the Parties will arrange for Judicate West to designate a single arbitrator
according to the process set forth in the American Arbitration Association
Commercial Arbitration Rules.

(c)

The arbitrator will set a limited time period and establish procedures designed
to reduce the cost and time for discovery while allowing the Parties an
opportunity, adequate in the sole judgment of the arbitrator, to discover
relevant information from the opposing Parties about the subject matter of the
dispute.  In an arbitration regarding a Claim for indemnification, the decision
of the arbitrator as to the validity and amount of any such Claim for
indemnification will be subject to the limitations set forth in this Agreement
and final, binding, and conclusive upon the Parties.  In an arbitration to
resolve any other dispute, claim, or controversy arising out of this Agreement,
the decision of the arbitrator will be final, binding, and conclusive upon the
Parties.

(d)

The decision of the arbitrator will be written and will be supported by written
findings of fact and conclusions which will set forth the award, judgment,
decree or order awarded by the arbitrator.  As part of such award, the
prevailing Party (as determined by the arbitrator) will be awarded legal fees
and expenses incurred in conjunction with the dispute and the losing Party will
be required to pay the arbitrator’s fees and the administrative fee of Judicate
West.  All payments required by the decision of the arbitrator will be made
within thirty (30) days after the decision of the arbitrator is rendered.
 Judgment upon any award rendered by the arbitrator may be entered in any court
having jurisdiction.  

(e)

The rights and remedies of the Parties hereto will be cumulative (and not
alternative).  The Parties agree that, in the event of any breach or threatened
breach by any Party of any of the obligations set forth in Sections 12
(Confidentiality) and 13 (Non-Competition) hereof for the benefit of any other
Party, such other Party will be entitled (in addition to any other remedy that
may be available to it) to (i) a decree or order of specific performance to
enforce the observance and performance of such covenant, obligation or other
provision, and (ii) an injunction restraining such breach or threatened breach
in an arbitration instituted pursuant to this Section 17.6.

17.7

Attorneys’ Fees.  Should any Party hereto retain counsel for the purpose of
enforcing, or, when there are reasonable facts to indicate a potential material
breach, preventing the breach of any provision hereof including the institution
of any action or proceeding, whether by arbitration, judicial or quasi-judicial
action or otherwise, to enforce any provision hereof or for damages for any
alleged breach of any provision hereof, or for a declaration of such Party’s
rights or obligations hereunder, then, if such matter is settled by arbitration
or judicial determination, the prevailing Party shall be entitled to be
reimbursed by the losing Party for all costs and expenses incurred thereby,
including reasonable attorneys’ fees for the services rendered to such
prevailing Party.

17.8

Entire Agreement.  This Agreement and the exhibits and other documents
specifically referred to herein or required to be delivered pursuant to the
terms of this Agreement represent the entire agreement of the Parties hereto
with respect to the subject matter hereof, and supersede all prior agreements,
understandings, discussions, negotiations and commitments of any kind.  This
Agreement may not be amended or supplement, nor may any rights hereunder be
waived, except in writing signed by each of the Parties affected thereby.  This
Agreement is solely for the benefit of the Parties hereto and, to the extent
provided herein, their respective estates, heirs, successors, Affiliates,
directors, officers, employees, agents and representatives, and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right.

17.9

Section Headings.  The section headings in this Agreement are conveniences only,
are not a part of this Agreement and shall not be used in construing it.

17.10

Severability.  In the event that any provision or any part of this Agreement is
held to be illegal, invalid or unenforceable, such illegality, invalidity or
enforceability of any other provision or part of this Agreement.

17.11

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

17.12

Equity Holder Approval.  The Equity Holder by executing this Agreement, is
authorizing and approving the sale of the Acquired Assets and the transactions
contemplated by this Agreement in his capacity as Equity Holder of Seller.
 Kensington, by executing this Agreement, is authorizing and approving the
purchase of the Acquired Assets and the transactions contemplated by this
Agreement in its capacity as the sole stockholder of Buyer.










[Signatures appear on following page.]









--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Asset Purchase Agreement
as of the date first above written.

Seller:  ALLIANEX, LLC







By:/s/ Ken Rotman






By:

Ken Rotman

Its:

Member and Manager













_/s/ Ken Rotman_______________






Ken Rotman







Buyer:  ALLIANEX CORP.







By:/s/ Angelique de Maison






By:

Angelique de Maison

Its:

Chief Executive Officer







Kensington:  KENSINGTON LEASING, LTD.







By: /s/ Angelique de Maison






By:

Angelique de Maison

Its:

Chief Executive Officer












--------------------------------------------------------------------------------

APPENDIX I

“Accounts Payable” shall mean trade payables incurred by Seller prior to the
Closing Date in the ordinary course of business (and not otherwise paid prior to
the Closing Date).

“Accounts Receivable” shall mean all accounts, notes and other receivables
accrued to Seller prior to the Closing Date.

“Acquired Intellectual Property” shall mean all Intellectual Property owned or
licensed by Seller, which shall include, without limitation, (i) all
Intellectual Property identified on Schedule 1.1(c); (ii) the name “Allianex”
and any derivations thereof; (iii) all trademarks, service marks, trade dress,
logos, trade names and Internet domain names together with all goodwill
associated therewith, including, without limitation, the use of all
translations, adaptations, derivations and combinations of the foregoing, of
Seller, including but not limited to any trademarks, service marks, trade dress
or logos associated with the “My Tech Card” brand; (iv) copyrights and
copyrightable works (including without limitation, web sites) and all
registrations, applications and renewals for any of the foregoing of Seller; and
(v) all telephone numbers and all facsimile numbers that Seller identifies or
advertises in the ordinary course of business to its customers or the general
public as those to be used for contacting Seller.

“Acquisition Proposal” shall have the meaning set forth in Section 8.8.

“Affiliate” with respect to any Person, shall mean (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the capital stock or
equity of such Person; (ii) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person, (iii)
each of such Person’s officers, directors, joint venturers and partners, (iv)
any trust or beneficiary of a trust of which such Person is the sole trustee, or
(v) any lineal descendants, ancestors, spouse or former spouses (as part of a
marital dissolution) of such Person (or any trust for the benefit of such
Person).  For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of their management or policies, whether through the ownership of
voting securities, by contract or otherwise.  

“Agreement” shall have the meaning set forth in the introduction.

“Approved Pre-Closing Payments” shall mean payments prior to the Closing by
Seller using the proceeds of the Bridge Advance for ordinary and reasonable
costs and expenses of the Seller Prepaid Card Business, which payments are
approved by the Buyer Parties in its reasonable discretion.  All operating costs
and expenses of Seller included in the budget that it has previously presented
to the Buyer Parties shall be considered Approved Pre-Closing Payments and
Seller may pay such amounts without further approval by Kensington.

“Assumed Contracts” shall have the meaning set forth in Section 1.1 (a).

“Assumed Obligations” shall have the meaning set forth in Section 1.6.

“Audit” shall mean the unqualified audit to be conducted by the Auditor on the
financial statements of the Buyer as reasonably required by Buyer in order to
satisfy Buyer’s reporting obligations with the SEC.

“Auditor” shall mean the independent public accountant selected by Seller (and
approved by the Buyer Parties) to conduct the Audit.

“Bank Accounts” shall mean all of the bank deposits in the name or for the
benefit of Seller.

“Bridge Advance” shall have the meaning set forth in Section 8.10.

“Bridge Loan” shall mean that certain Promissory Note, dated March 30, 2010,
issued by Seller in favor of Suprafin, Ltd., in a principal amount of $100,000
and bearing interest at a rate of 10% per annum, which was repaid in full and
cancelled prior to the date of this Agreement.

“Bulk Sales Laws” shall have the meaning set forth in Section 15.3.

“Business Day” shall mean any day of the week other than a Saturday, Sunday, or
a legal holiday, or a bank holiday in the State of California.

“Buyer” shall have the meaning set forth in the introduction.

“Ceiling Value” shall mean $4.00 per share, subject to equitable adjustment for
any stock split, reverse stock split and stock dividend with respect to the
Common Stock after the date hereof.

“Charter Documents” shall mean (i) the articles or certificate of incorporation,
all certificates of determination and designation, and the bylaws of a
corporation; (ii) the partnership agreement and any statement of partnership of
a general partnership; (iii) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (iv)
the operating agreement, limited liability company agreement and the certificate
or articles of organization or formation of a limited liability company; (v) any
charter or similar document adopted or filed in connection with the creation,
formation or organization of any other Person; and (vi) any amendment to any of
the foregoing.

“Claim” shall have the meaning set forth in Section 15.6.

“Claim Notice” shall have the meaning set forth in Section 15.6.

“Closing” shall have the meaning set forth in Section 3.

“Closing Asset Schedule” shall have the meaning set forth in Section 9.12(c).

“Closing Cash Payment” shall have the meaning set forth in Section 2.1(a).

“Closing Date”  shall have the meaning set forth in Section 3.

“Closing Shares” shall have the meaning set forth in Section 2.1(b).

“Common Stock” shall mean the common stock, par value $0.001 per share, of
Kensington as it exists as of the Effective Date and all securities and other
property into which the Common Stock may be converted or for which it may be
exchanged after the Effective Date.

“Confidential Information” shall mean any information which is not public
knowledge regarding the Prepaid Card Business, Kensington, Buyer, Seller, the
Equity Holder, or any third party with whom any of the Parties does business or
from whom such Party receives information, including but not limited to any
business secret, trade secret, financial information, proprietary software,
internal procedure, business plan, marketing plan, pricing strategy or policy,
supplier list, or customer list.

“Consent” shall mean any approval, consent, ratification, waiver, Governmental
Authorization or other authorization.

“Contract” shall mean any agreement, contract, commitment, lease obligation,
promise, arrangement, understanding, or undertaking (whether written or oral and
whether express or implied) that is legally binding.

“Damages” shall have the meaning set forth in Section 15.1.

“Disclosing Party” shall have the meaning set forth in Section 12.1.

“Direct Claim” shall have the meaning set forth in Section 15.6.

“Earn-Out Payment” shall have the meaning set forth in Section 2.2(a).

“Earn-Out Period” shall have the meaning set forth in Section 2.2(a).

“Earn-Out Quarter” shall have the meaning set forth in Section 2.2(a).

“Earn-Out Shares” shall have the meaning set forth in Section 2.2(c).

“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization, determined by Kensington in accordance with the accounting
principles used by Kensington in its audited financial statements for the
applicable fiscal year.

“Employment Agreement” shall mean the Employment Agreement between Buyer and the
Equity Holder, dated the date hereof.

“Employee Benefit Plan” with respect to any Person shall mean any plan,
arrangement or Contract providing compensation or benefits to, for or on behalf
of employees and/or directors of such Person, including employment, deferred
compensation, retirement or severance Contracts; plans pursuant to which equity
securities of such Person or an Affiliate of such Person are issued, including
stock purchase, stock option, stock appreciation rights plans; bonus, severance
or incentive compensation plans or arrangements; supplemental unemployment
benefit, hospitalization or other medical, life or other insurance; and all
“employee benefit plans,” within the meaning of Section 3(3) of ERISA maintained
by, contributed to (or required to be contributed to), or sponsored by such
Person.

“Encumbrance” shall mean any liens, security interests, pledges, charges,
mortgages, conditional sales agreements, title retention agreements and other
encumbrances.

“Equity Holder” shall have the meaning set forth in the introduction.

“Equity Interest” shall mean (i) with respect to a corporation, any and all
shares of capital stock and Stock Equivalents, (ii) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, interests or other partnership/limited liability company interests and
any Stock Equivalents and (iii) any other equity ownership or participation in a
Person.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value of the Common Stock” on any date shall be the average of the
closing or last reported sales prices of the Common Stock on the 10 trading day
period ending on such date (or if closing or last reported prices are not
reported on a particular date, the average of the closing bid and asked prices
on such date), in case as reported on a recognized reporting service (such as
Yahoo Finance); provided, however, that if the Common Stock is not listed on a
national securities exchange or authorized for quotation of the OTC Bulletin
Board or Pink Sheets, the fair market value shall be the amount determined in
good faith by the Board of Directors of Kensington.  

“Floor Value” shall mean $2.00 per share, subject to equitable adjustment for
any stock split, reverse stock split and stock dividend with respect to the
Common Stock after the date hereof.

“Forgiven Bridge Amount” shall have the meaning set forth in Section 8.10.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authorization” shall mean any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

“Governmental Body” shall mean any: (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

“Hazardous Substance” shall mean any toxic or hazardous substances, materials or
wastes, any petroleum or oil or any pollutant.

“Indebtedness” shall mean, as applied to any Person, all indebtedness of such
Person to any other Person for borrowed money, whether current or funded, or
secured or unsecured and all such Indebtedness of any other Person which is
directly or indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured against loss.  Indebtedness shall not include
trade payables or other indebtedness (except for borrowings) incurred in the
ordinary course of business consistent with past practice.

“Indemnified Party” shall have the meaning set forth in Section 15.6.

“Indemnifying Party” shall have the meaning set forth in Section 15.6.

“Injured Party” shall have the meaning set forth in Section 12.2.

“Intellectual Property” shall mean each of the following:  (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice) and any reissue, continuation,
continuation-in-part, revision, extension or reexamination thereof
(collectively, “Patents”); (ii) trademarks, service marks, trade dress, logos,
trade names, and Internet domain names together with all goodwill associated
therewith, and the use of all translations, adaptations, derivations and
combinations of any and all the foregoing (collectively, “Marks”); (iii)
copyrights and copyrightable works (including, without limitation, web sites)
and all registrations, applications and renewals for any of the foregoing
(collectively, “Copyrights”); (iv) information not generally known to the public
or that would constitute a trade secret under the Uniform Trade Secrets Act, and
confidential information (including, without limitation, know-how, research and
development information, designs, plans, proposals, technical data, financial,
business and marketing plans, sales and promotional literature, and customer and
supplier lists and related information) (collectively, “Trade Secrets”); (v)
other intellectual property rights; (vi) all copies and tangible embodiments of
the foregoing (in whatever form or medium), along with all income, royalties,
damages and payments due or payable after the Closing including, without
limitation, damages and payments for past or future infringements or
misappropriations thereof; (vii) the right to sue and recover for past
infringements or misappropriations thereof; (viii) any defenses related to any
of the above; and (ix) any and all corresponding rights that, now or hereafter,
may be secured throughout the world.

“Inventory” shall mean all inventory, consisting principally of prepaid gift
cards, held by Seller for sale as of the Closing, but excluding obsolete,
discontinued, damaged and returned goods.

“Knowledge” shall mean and an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter.  A Person (other than an individual) will be deemed to
have “Knowledge” of a particular fact or other matter if any individual who is
serving as a director, executive officer, partner, executor, trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.  

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.

“Material Adverse Effect” means, when used in connection with Seller, any change
or effect that is materially adverse to the Acquired Assets, the Seller Prepaid
Card Business or Seller’s operations, assets, financial condition or prospects,
taken as a whole.

“Name Change Amendment” shall have the meaning set forth in Section 9.12(e).

"Ocenture Agreement" shall mean that certain Redemption Agreement among Better
Than Geeks, LLC, a Delaware limited liability company, Ocenture, LLC, a Florida
limited liability company, and the Equity Holder effective as of March 16, 2007,
as amended by that certain Amendment Number One to Redemption Agreement among
the same parties effective as of July 3, 2008.  

“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.

“Party” shall mean a party to this Agreement.

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.

“Prepaid Card Business” shall mean the business of producing, marketing and
distributing prepaid cards.

“Proceeding” shall mean any action, arbitration, audit, claim, demand, hearing,
investigation, inquiry, litigation, suit or appeal (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.

“Purchase Price” shall have the meaning set forth in Section 2.1.

“Receiving Party” shall have the meaning set forth in Section 12.1.

“Retained Assets” shall have the meaning set forth in Section 1.2.

“Sale of Buyer” shall have the meaning set forth in Section 2.2(i).

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller Disclosure Schedule” shall mean a schedule delivered by Seller to Buyer
concurrently with or prior to Seller’s execution and delivery of this Agreement,
which schedule sets forth exceptions to, or contains the schedules specifically
referenced in, the representations and warranties in Section 4 of this
Agreement.

“Seller Financial Statements” shall mean the unaudited financial statements of
Seller for the fiscal year ended December 31, 2009 and the four-month period
ended April 30, 2010, included in the Seller Disclosure Schedule.

“Seller Indemnified Parties” shall have the meaning set forth in Section 15.1.

“Seller Prepaid Card Business” shall have the meaning set forth in the recitals.

“Shares” shall mean the Closing Shares and the Earn-Out Shares.

 “Software” means each of the following: computer programs, known by any name,
whether in use or under development, including all versions thereof, and all
related documentation, training manuals and materials, user manuals, technical
and support documentation, source code and object code, tools, program files,
data files, computer related data, field and data definitions and relationships,
data definition specifications, data models, program and system logic,
interfaces, program modules, routines, sub-routines, algorithms, program
architecture, design concepts, development tools, maintenance tools, system
designs, program structure, sequence and organizations, screen displays and
report layouts, and all other material related to the said computer programs.

“Stock Equivalents” of any Person shall mean options, warrants, calls, rights,
commitments, convertible securities and other securities pursuant to which the
holder, directly or indirectly, has the right to acquire (with or without
additional consideration) capital stock or equity interests of such Person.

“Subject EBITDA” shall have the meaning set forth in Section 2.2(b).

“Tax” or “Taxes” shall mean:  (a) any income, corporation, gross receipts,
business, profits, gains, capital stock, capital duty, withholding, social
security, unemployment, disability, property, wealth, welfare, stamp, excise,
occupation, sales, use, value added, payroll, premium, property, or windfall
profits tax, estimated, ad valorem or excise tax, alternative or add-on minimum
tax or other similar tax (including, without limitation, any fee, assessment or
other charge in the nature of or in lieu of any tax) imposed by any Governmental
Body; and (b) any Liability for the payment of any amount of the type described
in clause (a) as a result of Seller being a successor to or transferee of any
other corporation at any time on or prior to the Closing Date, and any interest,
penalties, additions to tax (whether imposed by law, contractual agreement or
otherwise) and any Liability in respect of any tax as a result of being a member
of any affiliated, consolidated, combined, unitary or similar group.

“Tax Return” or “Tax Returns” shall mean any or all returns, declarations,
reports, statements and other documents required to be filed in respect of
Taxes, and any claims for refunds of Taxes, including any amendments or
supplements to any of the foregoing.

“Third-Party Claim” shall have the meaning set forth in Section 15.6.

“Transfer” shall mean sell, assign, transfer, pledge, license, grant a security
interest in, or otherwise dispose of, with or without consideration, and
“Transferred” shall have a correlative meaning.

“Transferred Cash” shall have the meaning set forth in Section 1.1(d).

“Working Capital Funds” shall have the meaning set forth in Section 8.11.
















